              Case 1:20-cv-01577-JGK Document 34 Filed 08/28/20 Page 1 of 2




                                                               L a w Offi c e s of
                                       J A M E S E. B A H A M O N D E, P. C.
                                                                 2 5 0 1 J o d y C o u rt
                                                        N o rt h B ell m o r e, N Y 1 1 7 1 0
                                                   L o n g I sl a n d T el. ( 5 1 6 ) 7 8 3 - 9 6 6 2
                                                  N e w Y o r k Cit y T el. ( 6 4 6) 2 9 0 -8 2 5 8
                                                           F a x N o. ( 6 4 6) 4 3 5 -4 3 7 6
                                                        J a m e s @ Ci vil Ri g ht s N Y. c o m


                                                                                                        A u g ust 2 7, 2 0 2 0
                                                                      A p pli c ati o n gr a nt e d.
B Y E CF
                                                                      S O O R D E R E D.

H o n. J o h n G. K o e ltl                                           N e w Y or k, N Y
S o ut h er n Distri ct of N e w Y or k                               A u g u st 2 8, 2 0 2 0           / s/ J o h n G. K o eltl
5 0 0 P e arl St.                                                                                             J o h n G. K o eltl
N e w Y or k, N Y 1 0 0 0 7                                                                                        U. S. D. J.
                                                        R e.         Ri v er a v. 1 7 0 Ki n gs bri d g e Pistilli L L C, et al.
                                                                     2 0 c v 0 1 5 7 7 ( J G K)( B C M)


D e ar J u d g e K o eltl:

I r e pr ese nt Pl ai ntiff Lis a Ri v er a a n d s u b mit t h e i nst a nt st at us l ett er a n d r es p e ctf ull y r e q u est a
t w o-w e e k e xt e nsi o n of ti m e t o fil e a m oti o n f or a t e m p or ar y r estr ai ni n g or d er a n d pr eli mi n ar y
i nj u n cti o n. T his is Pl ai ntiff’s t hir d r e q u est f or a n e xt e nsi o n of ti m e.

O n J ul y 2 0, 2 0 2 0, t h e c o urt gr a nt e d Pl ai ntiff l e a v e t o fil e a n a p pli c ati o n f or a t e m p or ar y
r estr ai ni n g or d er a n d pr eli mi n ar y i nj u n cti o n t o pr e v e nt D ef e n d a nts fr o m t a ki n g t h e a p art m e nt
b uil di n g’s s ol e el e v at or o ut of s er vi c e. ( S e e , D kt. N o. 2 2 ). S u bs e q u e nt t o D ef e n d a nts b ei n g
s er v e d wit h t his or d er, t h e y a gr e e d n ot t o t a k e t h e el e v at or o ut of s er vi c e a n d st at e d i nt er est t o
dis c uss t h e n e c ess ar y r e as o n a bl e a c c o m m o d ati o ns. O n J ul y 3 1, 2 0 2 0, t h e c o urt gr a nt e d Pl ai ntiff
a n e xt e nsi o n of ti m e t o fil e a t e m p or ar y r estr ai ni n g or d er a n d st at us r e p ort t o A u g ust 2 7, 2 0 2 0.
(S e e , D kt. N o. 3 0 ). U nf ort u n at el y, aft er r e a c hi n g a n a gr e e m e nt o n t h e n e c ess ar y r e as o n a bl e
a c c o m m o d ati o ns r el at e d t o t h e el e v at or r e n o v ati o ns,1 D ef e n d a nts h a v e s er v e d Pl ai ntiff wit h a
c o ntr a ct w hi c h w o ul d , a m o n g ot h er t hi n gs, w ai v e all of D ef e n d a nts li a bilit y , a n d t hr e at e n
Pl ai ntiff t o e x e c ut e t h e c o ntr a ct or els e n ot b e gi v e n t h e r e as o n a bl e a c c o m m o d ati o ns. D ef e n d a nts
f urt h er d e m a n d e x e c uti o n of t h e c o ntr a ct is m a n d at or y a n d n o n n e g oti a bl e, a n d t hr e at e n if t h e
m o vi n g pr o c ess d o es n ot c o nti n u e, t h e y will t a k e t h e el e v at or o ut of s er vi c e b ef or e Ms. Ri v er a
m o v es i nt o t h e gr o u n d-fl o or u nit.


1
     Ms. Ri v er a s h all t e m p or aril y m o v e t o a gr o u n d-fl o or u nit, a n d D ef e n d a nts a gr e es t o st a y t h e
r e n o v ati o n of t h e el e v at or a n d n ot t a k e it o ut of s er vi c e u ntil Ms. Ri v er a m o v es i nt o t h e gr o u n d-
fl o or u nit.
              Case 1:20-cv-01577-JGK Document 34 Filed 08/28/20 Page 2 of 2

L a w O f fi c e s o f
J a m e s E. B a h a m o n d e , P. C.
                                                                                                                   A u g ust 2 7, 2 0 2 0
                                                                                                                          Pa ge - 2 -


C o ns e q u e ntl y, l eft wit h n o ot h er alt er n ati v e, Ms. Ri v er a will m o v e f or a T R O a n d pr eli mi n ar y
i nj u n cti o n e nj oi ni n g D ef e n d a nts fr o m t a ki n g t h e el e v at or o ut of s er vi c e.

Pl ai ntiff pr o p os es t h e f oll o wi n g bri efi n g s c h e d ul e:

     •     Fil e a p pli c ati o n s e e ki n g T R O a n d pr eli mi n ar y i nj u n cti o n    S e pt e m b er 7, 2 0 2 0
     •     O p p ositi o n, if a n y, t o b e fil e d b y S e pt e m b er 1 1, 2 0 2 0
     •     R e pl y, if a n y, t o b e fil e d b y S e pt e m b er 1 6, 2 0 2 0


I t h a n k yo u f or y o ur att e nti o n a n d c o nsi d er ati o n.



                                                                  R es p e ctf ull y Y o urs,

                                                                  /s/ Ja m es E. B a h a m o n d e

                                                                  J a m es E. B a h a m o n d e, Es q.



c c:
J o n ath a n F arr ell
R o b ert Pl os k y
M elt z er, Li p p e, G ol dst ei n & Br eitst o n e, L L P
Att or n e ys f or D ef e n d a nts.
